Exhibit 10.3
 
NOTE 4
 
 
$980,000.00 
 
Payable at Naples, Florida
Effective May 29, 2015

                                                                          
FOR VALUE RECEIVED, the undersigned, Innovative Food Holdings, Inc., a Florida
corporation, Food Innovations, Inc., a Florida corporation, Gourmet Foodservice
Group, Inc., a Florida corporation, Artisan Specialty Foods, Inc., a Delaware
corporation, 4 The Gourmet, Inc., a Florida corporation, Haley Food Group, Inc.,
a Florida corporation, Gourmet Foodservice Group Warehouse, Inc., a Florida
corporation, Food New Media Group, Inc., a New York corporation and Organic Food
Brokers, LLC, a Colorado limited liability company (herein “Borrowers”), jointly
and severally, promise to pay in lawful money of the United States of America to
Fifth Third Bank, an Ohio banking corporation (herein “Lender”) or other holder
of this Note, at 999 Vanderbilt Beach Road, 7th Floor, Naples, FL 34108, or such
other place as the holder hereof may direct in writing, the principal sum of
Nine Hundred Eighty Thousand and 00/100 Dollars ($980,000.00), or such lesser
amount as may be outstanding pursuant to the Loan Agreement dated November 26,
2013, as amended on even date herewith (herein “Loan Agreement” (capitalized
terms not otherwise defined in this Note shall have the definitions ascribed to
them under the Loan Agreement)) together with all accrued and unpaid interest
thereon.


A.  The principal sum outstanding shall bear interest at a floating rate per
annum equal to 2.75% in excess of the "LIBOR Rate", (the "Interest Rate"). The
LIBOR Rate is the rate of interest (rounded upwards, if necessary, to the next
1/8 of 1% and adjusted for reserves if Lender is required to maintain reserves
with respect to relevant advances) fixed by the ICE Benchmark Administration
Limited (or any successor thereto, or replacement thereof, as approved by
Lender, each an "Alternate LIBOR Source"), at approximately 11 :00 AM London
time (or at the relevant time established by an Alternate LIBOR Source or by
Lender), relating to quotations for the one month London InterBank Offered Rates
on U.S. Dollar deposits as published on Bloomberg LP (or any successor thereto,
or replacement thereof, as approved by Lender, each an "Approved Bloomberg
Successor"), or, if no longer provided by Bloomberg LP, such rate as shall be
determined in good faith by the Lender from such sources as it shall determine
to be comparable to Bloomberg LP (or any Approved Bloomberg Successor) as
determined by Lender at approximately 10:00 a.m. Cincinnati, Ohio time on the
relevant date of determination.


B.  The Interest Rate shall initially be determined as of the date of this Note
and shall be effective until the first (1st) business day of the month following
the period after the date of this Note. The Interest Rate shall be adjusted
automatically on the first (1st) business day of each one month period
thereafter, commencing on the first (1st) business day of the month following
the expiration of the initial Interest Rate determination under this Note.


C.  Interest at the RATE set forth above, unless otherwise indicated, will be
calculated on the basis of the 360 day per year method, which computes a daily
amount of interest for a hypothetical year of 360 days, then multiplies such
amount by the actual number of days elapsed in an interest calculation period.


D.  Notwithstanding any other provision contained in this Note, the Lender does
not intend to charge and Borrowers shall not be required to pay any amount of
interest or other fees or charges in excess of the maximum amount permitted by
applicable law.  Any payment in excess of such maximum shall be refunded to
Borrowers or credited against principal, at the option of the Lender.
 
Note 4 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 1

--------------------------------------------------------------------------------

 


E.  Borrowers, jointly and severally, agree to pay said principal, and all
accrued and unpaid interest thereon as follows:


1.  Beginning on June 29, 2015, and continuing on the 29th day (except for
February which payment date shall be the 28th day) of each succeeding month
thereafter until the Maturity Date, Borrowers shall pay all accrued interest.


2.  Borrowers shall make monthly payments of principal in the amount of
$8,166.67 beginning on June 29, 2015, and continuing on the 29th day (except for
February which payment date shall be the 28th day) of each succeeding month
thereafter until the Maturity Date.


3.  The entire principal balance and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date of May 29, 2020, unless sooner
accelerated following a Default (as defined herein).


F.  Borrowers shall be in default under this Note (herein “Default”) upon the
happening of any of the following events, circumstances or conditions; namely:


1.  Default in the payment when due of any principal or interest under this
Note.


2.  Any other Event of Default under the Loan Agreement or other Loan Document,
including the Illinois mortgage securing this Note, which continues beyond any
applicable notice and cure period.


In the event of such Default, the entire amount of this Note shall become due
and payable at the election of the holder and all such sums shall bear interest
at the Default Rate as defined in the Loan Agreement.  Failure to precipitate
for Default shall not estop the right to assert for subsequent Defaults.


G.  The use of the masculine pronoun herein shall include the feminine and
neuter and also the plural.  If any provision of this instrument shall be
prohibited or invalid under applicable law, such provision shall be ineffective
but only to the extent of such prohibition or invalidity, without invalidating
the remainder of such provision or the remaining provisions of this Note.


H.  If any payment is not paid within ten (10) days of the Due Date, undersigned
agrees to pay to Lender a late payment fee as provided for in the Loan
Agreement.


I.  Interest not paid when due shall bear interest.


J.  Should it become necessary to collect this Note through an attorney, all
parties hereto, whether maker, endorser, surety or guarantor each severally
agree to pay all costs of collecting this Note, including a reasonable
attorney's fee, whether at trial, at any appellate level, or in any bankruptcy
proceeding, whether collected by suit or otherwise. As used herein, attorney's
fees shall include a separate award for paralegal or legal assistants’ fees.


K.  Each Borrower waives presentment for payment, protest and notice of protest
and non-payment of this Note, and consents that this Note or any part hereof may
be extended without further notice.


L.  Each Borrower waives its right to a jury trial of any claim or cause of
action based upon or arising out of this Note, and/or the transactions
contemplated by this Note, or any dealings between Borrowers and Lender.  The
scope of this waiver is intended to be all-encompassing of any and all disputes
that may be filed in any court and that relate to the subject matter of this
transaction, including without limitation, contract claims, tort claims, breach
of duty claims, and all other common law and statutory claims.
 
Note 4 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 2

--------------------------------------------------------------------------------

 


Borrowers acknowledge that this waiver is a material inducement to Lender to
loan money to Borrowers.


M.  Any judgment rendered on this Note shall bear interest at the highest rate
of interest permitted pursuant to Chapter 687, Florida Statutes.


N.  This Note is not secured by Florida real property but is secured by a
mortgage on real estate located in Illinois and pursuant to §201.08 of Florida
Statutes documentary stamp taxes in the amount of $2,450.00 have been paid in
connection with this Note.
 
Innovative Food Holdings, Inc.,
a Florida corporation
 
By:                                                                       
Justin Wiernasz, its President
EIN:  20-1167791
 





Food Innovations, Inc.,
a Florida corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN:  100002630
Gourmet Foodservice Group, Inc.,
a Florida corporation
 
By: _____________________________
Justin Wiernasz, its President
EIN:  263780857





Artisan Specialty Foods, Inc.,
a Delaware corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN:  455301842
4 The Gourmet, Inc.,
a Florida corporation
 
By:  _____________________________
Justin Wiernasz, its President
EIN:  263780922





Haley Food Group, Inc.,
a Florida corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN:46-1290142
Gourmet Foodservice Group Warehouse, Inc.,
a Florida corporation.
 
By: _________________________________
Justin Wiernasz, its President
EIN:46-1331955



Signatures continue on the next succeeding page
 
Note 4 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 3

--------------------------------------------------------------------------------

 

 
Food New Media Group, Inc.,
a New York corporation
 
By: ______________________________
Justin Wiernasz, its President
EIN: 26-2921339
 
Organic Food Brokers, LLC,
a Colorado limited liability company
 
By:                                                      
Justin Wiernasz, its President
EIN___________________


 
 
 
Note 4 in Favor of Fifth Third Bank, an Ohio banking corporation
Page 4

--------------------------------------------------------------------------------

 